DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               CORY FROST,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3722

                              [March 15, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 14-9658 CF10A.

   Cory Frost, Daytona Beach, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and LEVINE, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.